Appeal from an extension of placement and permanency hearing order of the Family Court, New York County (Sheldon Rand, J.), entered on or about April 18, 2002, which directed the New York State Office of Children and Family Services to treat the respondent in aftercare, unanimously dismissed, without costs, as moot.
This appeal has been rendered moot since the extension of placement order by its own terms expired on October 18, 2002, and any determination of this Court will not affect the rights of the parties with respect to this controversy (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). The circumstances presented do not warrant addressing the issue raised under an exception to the mootness doctrine (id. at 714-715). Concur— Tom, J.P., Andrias, Saxe and Ellerin, JJ.